Case: 21-20554     Document: 00516534244         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-20554                      November 4, 2022
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk

   Jake Anthony English,

                                                           Plaintiff—Appellant,

                                       versus

   Aramark Corporation; Aramark Correctional Services,
   L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-1585


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Jake Anthony English, then an inmate in the Texas penal system, filed
   a complaint alleging a violation of the Texas Deceptive Trade Practices
   Consumer Protection Act, Tex. Bus. & Com. Code §§ 17.41-17.63, that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20554      Document: 00516534244           Page: 2   Date Filed: 11/04/2022




                                     No. 21-20554


   caused personal injuries. The district court granted the defendant’s motion
   for summary judgment and dismissed the complaint. On appeal, we ordered
   a limited remand to determine whether diversity jurisdiction existed. On
   remand, the district court issued an order concluding that diversity
   jurisdiction existed. Subsequently, we affirmed the district court’s judgment
   on the merits.
          English filed a notice of appeal from the district court’s order on
   limited remand. He argues that the district court was required to dismiss the
   case for lack of subject matter jurisdiction if the facts underlying diversity
   jurisdiction were not established at the time the lawsuit was filed and at the
   time the motion for summary judgment was granted. In addition, English has
   filed numerous motions, including two motions for judicial notice, a motion
   to remand the case to the district court, a motion for leave to file a
   supplemental brief, and a motion for leave to file a reply brief out of time.
          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   Generally, we possess jurisdiction to review only a district court’s final
   decisions. See 28 U.S.C. § 1291; Martin v. Halliburton, 618 F.3d 476, 481-83
   (5th Cir. 2010). By ordering only a limited remand to the district court for
   the sole purpose of making a specific finding as to the existence of diversity
   jurisdiction, we retained jurisdiction over English’s original appeal and did
   not empower the district court to render a new final decision. See United
   States v. Cessa, 861 F.3d 121, 143 (5th Cir. 2017). Accordingly, the district
   court’s order on limited remand does not qualify as a final decision that is
   appealable. See § 1291; Martin, 618 F.3d at 481.
          In light of the foregoing, this appeal is DISMISSED for lack of
   jurisdiction, and English’s motions are DENIED as moot.




                                          2